EXHIBIT 10.8
EQUITY EXCHANGE AND ACQUISITION AGREEMENT


BY AND AMONG


ROYAL STYLE DESIGN, INC.


AND


TECHNOSTROY LTD.


Dated JUNE 25, 2010
 
 
 
THIS EXCHANGE AGREEMENT (the "Agreement"), is made and entered into as of June
25, 2010, by and among Royal Style Design, Inc., a Florida corporation ("RSD"),
and Technostroy Ltd, a limited company formed under the laws of
Russia  ("TNSY”), and the owners of TNSY set forth on the signature pages to
this Agreement (collectively, the "TNSY Owners" or “Owners”), with respect to
the following facts:


RECITALS


A.          The TNSY Owners own 100% of the issued and outstanding ownership
interests (“Interests”) in TNSY as set forth opposite their respective names on
Schedule I to this Agreement.


B.          RSD desires to acquire from the TNSY Owners, and the TNSY Owners
desire to sell and transfer to RSD, all of the TNSY Interests owned by them on
the Closing Date in exchange for the issuance and delivery by RSD of shares of
Common Stock,  par value $.001 per share, of RSD ("Common Stock"), as set forth
in Schedule I hereto, on the terms and conditions set forth below (the
"Exchange"); and
 
C.          The Exchange shall qualify as a transaction in securities exempt
from registration or qualification under the Securities Act and under the
applicable securities laws of each state or jurisdiction where Owners of the
Company reside.
 
NOW, THEREFORE, in consideration of the foregoing premises and representations,
warranties, covenants and agreements contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto
hereby agree as follows:


ARTICLE I
 
EXCHANGE OF SECURITIES
Section 1.1 The Exchange.


On the terms and subject to the conditions of this Agreement, on the Closing
Date, RSD shall issue and deliver to each of the TNSY Owners such number of
shares of Common Stock as is set forth opposite such TNSY Owner name on Schedule
I hereto, and each such TNSY Owner shall sell, transfer and deliver to RSD, the
number of issued and outstanding TNSY Interests set forth opposite such TNSY
Owner's name on Schedule I hereto along with a duly executed assignment endorsed
in favor of RSD or the TNSY Acquisition Subsidiary, as specified by RSD.


 
1

--------------------------------------------------------------------------------

 


ARTICLE II
 
THE CLOSING


Section 2.1 Closing Date.


The closing of the Exchange and the other transactions contemplated by this
Agreement (the "Closing") shall take place at the offices of RSD at 11:00 AM
on  July  1, 2010, or at such other location, date and time as RSD and TNSY may
agree. The time and date upon which the Closing actually occurs being referred
to herein as the "Closing Date".


Section 2.2 Transactions at Closing.


At the Closing, the following transactions shall take place and no transaction
shall be deemed to have been completed or any document delivered until all such
transactions have been completed and all required documents delivered:


(a) RSD shall deliver the following documents:


(i) Validly executed stock certificates corresponding to the Common Stock issued
in the name of the TNSY Owners in the amounts set forth in Schedule I;


(ii) Certificate of good standing from the Secretary of State of the State of
Florida, dated at or about the Closing Date, to the effect that RSD is in good
standing under the laws of said state;


(iii) Certified copy of the Certificate of Incorporation of RSD, as certified by
the Secretary of State of the State of Florida at or about the Closing Date;


(iv) An officer's certificate duly executed by RSD's chief executive officer to
the effect that the conditions set forth in Section 7.1(a) below have been
satisfied, dated as of the date of the Closing; and


(v) Such other documents and instruments as TNSY may reasonably request.


(b) TNSY shall deliver or cause to be delivered the following documents and/or
shall take the following actions:


(i) TNSY shall deliver to RSD Interest certificates in the name of, or assigned
to, RSD or the TNSY Acquisition Subsidiary, as specified by RSD, in respect of
all TNSY Interests and shall register TNSY Interests in the name of RSD or the
TNSY Acquisition Subsidiary, as the case may be, in the Owners register of TNSY;


(ii) Certificate of good standing from the Secretary of Russian Corporations,
dated at or about the Closing Date, to the effect that TNSY is a corporation
organized and in good standing under the laws of said jurisdiction;


(iii) Certified copy of the Certificate of Incorporation of TNSY, as amended to
the Closing Date;


(iv) An officer's certificate duly executed by TNSY’s chief executive officer to
the effect that the conditions set forth in Section7.2(a) below have been
satisfied, dated as of the date of the Closing;


(v) An officer's certificate duly executed by TNSY’s Chief Executive Officer and
Secretary certifying that the attached ownership register of TNSY is an accurate
and complete ownership register of TNSY as of the Closing Date; and


(vi) Such other documents and instruments as RSD may reasonably request,
including documents evidencing such resignations from and appointments to the
governing body of TNSY, effective the Closing Date, as are set forth in Schedule
II hereto.


(c) The TNSY Owners shall deliver the following documents:


(i) to RSD, duly executed assignments effecting the immediate and unconditional
sale, assignment and irrevocable transfer of TNSY Interests to RSD or the TNSY
Acquisition Subsidiary, as specified by RSD, free and clear of any liens, or any
other third party rights of any kind and nature, whether voluntarily incurred or
arising by operation of law; and


(ii) to TNSY, as agent for RSD, all certificates in respect of TNSY Interests.


 
2

--------------------------------------------------------------------------------

 


ARTICLE III
 
REPRESENTATIONS AND WARRANTIES OF RSD
 
RSD hereby makes the following representations and warranties to TNSY and each
TNSY Owner:


Section 3.1 Organization and Qualification.


RSD is duly organized, validly existing and in good standing under the laws of
its jurisdiction of organization, with the corporate power and authority to own
and operate its business as presently conducted, except where the failure to be
or have any of the foregoing would not have a Material Adverse Effect. RSD is
duly qualified as a foreign corporation to do business and is in good standing
in each jurisdiction where the character of its properties owned or held under
lease or the nature of its activities makes such qualification necessary, except
for such failures to be so qualified or in good standing as would not have a
Material Adverse Effect. RSD has no subsidiaries and is not a participant in any
joint venture, partnership, or similar arrangement.


Section 3.2 Authorization.


RSD has the requisite corporate power and authority to execute, deliver and
perform its obligations under this Agreement and to consummate the Exchange.


Section 3.3 Validity and Effect of Agreement.


This Agreement has been duly and validly executed and delivered by RSD and,
assuming that it has been duly authorized, executed and delivered by the other
parties hereto, constitutes a legal, valid and binding obligation of RSD in
accordance with its terms except as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, and other laws of general application
affecting enforcement of creditors' rights generally.


Section 3.4 No Conflict.


Neither the execution and delivery of this Agreement by RSD nor the performance
by such parties of their respective obligations hereunder, nor the consummation
of the Exchange, will: (i) conflict with RSD's Certificate of Incorporation or
Bylaws; (ii) violate any statute, law, ordinance, rule or regulation, applicable
to RSD or any of the properties or assets of RSD; or (iii) violate, breach, be
in conflict with or constitute a default (or an event which, with notice or
lapse of time or both, would constitute a default) under, or permit the
termination of any provision of, or result in the termination of, the
acceleration of the maturity of, or the acceleration of the performance of any
obligation of RSD and/or affect any of the obligations hereunder, or result in
the creation or imposition of any Lien upon any properties, assets or business
of RSD under, any Contract or any order, judgment or decree to which RSD is a
party or by which it or any of its assets or properties is bound or encumbered
except, in the case of clauses (ii) and (iii), for such violations, breaches,
conflicts, defaults or other occurrences which, individually or in the
aggregate, would not have a material adverse effect on its obligation to perform
its covenants under this Agreement.


Section 3.5 Required Filings and Consents.


The execution and delivery of this Agreement by RSD does not, and the
performance of this Agreement by RSD will not, require any consent, approval,
authorization or permit of, or filing with or notification to, Governmental
Authority with respect to RSD except: (i) compliance with applicable
requirements of the Securities Act, the Exchange Act and state securities laws
("Blue Sky Laws"); and (ii) where the failure to obtain such consents,
approvals, authorizations or permits, or to make such filings or notifications
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect on RSD, or would not prevent or materially delay
consummation of the Exchange or otherwise prevent the parties hereto from
performing their respective obligations under this Agreement.


 
3

--------------------------------------------------------------------------------

 
 
Section 3.6 Capitalization.


The authorized capital stock of RSD consists of 100,000,000 shares of Common
Stock, par value $.001 per share, of which 93,638,511 shares are issued and
outstanding, and 10,000,000 shares of Preferred Stock, par value $.001 per
share, of which no shares are outstanding. Except for the transactions
contemplated by this Agreement, there are no other share capital, pre-emptive
rights, convertible securities, outstanding warrants, options or other rights to
subscribe for, purchase or acquire from RSD any shares of capital stock of RSD
and there are no contracts or commitments providing for the issuance of, or the
granting of rights to acquire, any shares of capital stock of RSD or under which
RSD is, or may become, obligated to issue any of its securities. All shares of
capital stock of RSD outstanding as of the date of this Agreement have been duly
authorized and validly issued, are fully paid and non­assessable, and are free
of pre-emptive rights. As of the Closing Date (as defined herein), there will be
no more than 93,638,511 shares of Common Stock issued or outstanding prior to
the Exchange.


Section 3.7 Status of Common Stock.


The Common Stock, when issued and allotted at the Closing in exchange for TNSY
Interests, will be duly authorized, validly issued, fully paid, non-assessable,
and free of any pre-emptive rights, will be issued in compliance with all
applicable laws concerning the issuance of securities, and will have the rights,
preferences, privileges, and restrictions set forth in RSD's charter and bylaws,
and will be free and clear of any Liens of any kind and duly registered in the
name of the TNSY Owners, in RSD's stockholders ledger.


Section 3.8 Litigation.


There is no Action pending or threatened against RSD that, individually or in
the aggregate, directly or indirectly, would be reasonably likely to have a
Material Adverse Effect, nor is there any outstanding judgment, decree or
injunction, in each case against RSD, that, individually or in the aggregate,
has or would be reasonably likely to have a Material Adverse Effect.


Section 3.9 Books and Records.


The books and records, financial and others, of RSD are in all material respects
complete and correct and have been maintained in accordance with good business
accounting practices.


Section 3.10 Insurance.


RSD has no insurable properties and RSD does not maintain any insurance covering
its assets, business, equipment, properties, operations, employees, officers, or
directors. To RSD's knowledge since inception there has not been any damage,
destruction or loss, which could have been deemed as an "Insurance Event".


Section 3.11 Compliance.


RSD is in compliance with all foreign, federal, state and local laws and
regulations of any Governmental Authority, except to the extent that failure to
comply would not, individually or in the aggregate, have a Material Adverse
Effect. RSD has not received any notice asserting a failure, or possible
failure, to comply with any such law or regulation, the subject of which notice
has not been resolved as required thereby or otherwise to the satisfaction of
the party sending the notice, except for such failure as would not, individually
or in the aggregate, have a Material Adverse Effect. RSD does not, and is not
require to, hold any permits, licenses or franchises from Governmental
Authorities.


Section 3.12 Absence of Certain Changes.


Since July 1, 2010, except as expressly permitted or required by this Agreement
or with the consent of TNSY, RSD has not:


(a) sold or otherwise issued any shares of capital stock;
 
(b) acquired any assets or incurred any Liabilities;


(c) amended its certificate of incorporation or bylaws;
 
(d) waived any rights of value which in the aggregate are extraordinary or
material considering the business of RSD;


(e) made any material change in its method of management, operation or
accounting;


(f) made any accrual or arrangement for or payment of bonuses or special
compensation of any kind or any severance or termination pay to any present or
former officer or employee;


 
4

--------------------------------------------------------------------------------

 
 
(g) granted or agreed to grant any options, warrants or other rights for its
stocks, bonds or other corporate securities calling for the issuance thereof,
which option, warrant or other right has not been cancelled as of the Closing
Date;


(h) borrowed or agreed to borrow any funds or incurred or become subject to, any
material obligation or liability (absolute or contingent) except liabilities
incurred in the ordinary course of business;


(i) become subject to any law or regulation which materially and adversely
affects, or in the future may adversely affect, the business, operations,
properties, assets or condition of RSD or become subject to any change or
development in, or effect on, RSD that has or could reasonably be expected to
have a Material Adverse Effect; or


(j) entered into any agreement to take any action described in clauses (a)
through (i) above


Section 3.13 Previous Sales of Securities.


Since inception, RSD has sold Common Stock to investors only in reliance upon
applicable exemptions from the registration requirements under any applicable
law including the laws of the United States and any applicable states and all
such sales were made in accordance with the laws of said jurisdictions.


Section 3.14 Principals of RSD.


During the past five years, no officer or director of RSD has been:


(a) the subject of any bankruptcy petition filed by or against any business of
which such person was a general partner or executive officer either at the time
of the bankruptcy or within two years prior to that time;


(b) the subject of any conviction in a criminal proceeding or being subject to a
pending criminal proceeding (excluding traffic violations and other minor
offenses);


(c) the subject of any order, judgment, or decree, not subsequently reversed,
suspended or vacated, of any court of competent jurisdiction, permanently or
temporarily enjoining, barring, suspending or otherwise limiting his involvement
in any type of business, securities or banking activities; or


(d) found by a court of competent jurisdiction (in a civil action), the
Commission or the Commodity Futures Trading Commission to have violated a
federal or state securities or commodities law, and the judgment has not been
reversed, suspended, or vacated.

 
Section 3.15 Brokers and Finders.


Neither RSD, nor any of its respective officers, directors, employees or
managers, has employed any broker, finder, advisor or consultant, or incurred
any liability for any investment banking fees, brokerage fees, commissions or
finders' fees, advisory fees or consulting fees in connection with the Exchange
for which RSD has or could have any liability.


Section 3.16 Disclosure.


As of the Closing Date, there is no known material fact or information relating
to the business, condition (financial or otherwise), affairs, operations or
assets of RSD and/or its subsidiaries that has not been disclosed in writing to
TNSY and/or the TNSY Owners by RSD. No representation or warranty of RSD in this
Agreement or any statement or document delivered in connection herewith or
therewith, contained or will contain any untrue statement of a material fact or
fail to state any material fact necessary in order to make the statements made,
in light of the circumstances under which they were made, not misleading.


 
5

--------------------------------------------------------------------------------

 


ARTICLE IV


REPRESENTATIONS AND WARRANTIES OF TNSY


TNSY hereby makes the following representations and warranties to RSD:
 
Section 4.1 Organization and Qualification.
 
TNSY is duly organized and validly existing under the laws of the Country of
Russia, with the corporate power and authority to own and operate its business
as presently conducted, except where the failure to be or have any of the
foregoing would not have a Material Adverse Effect. TNSY is duly qualified as a
foreign corporation to do business in each jurisdiction where the character of
its properties owned or held under lease or the nature of its activities makes
such qualification necessary, except for such failures to be so qualified as
would not have a Material Adverse Effect.




Section 4.2 Authorization; Validity and Effect of Agreement.


TNSY has the requisite corporate power and authority to execute, deliver and
perform its obligations under this Agreement and to consummate the Exchange.
This Agreement has been duly and validly executed and delivered by TNSY and,
assuming that it has been duly authorized, executed and delivered by the other
parties hereto, constitutes a legal, valid and binding obligation of TNSY, in
accordance with its terms except as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, and other laws of general application
affecting enforcement of creditors' rights generally.


Section 4.3 No Conflict.


Neither the execution and delivery of this Agreement by TNSY nor the performance
by TNSY of its obligations hereunder, nor the consummation of the Exchange,
will: (i) conflict with TNSY’s organization or governing documents; (ii) violate
any statute, law, ordinance, rule or regulation, applicable to TNSY or any of
its properties or assets; or (iii) violate, breach, be in conflict with or
constitute a default (or an event which, with notice or lapse of time or both,
would constitute a default) under, or permit the termination of any provision
of, or result in the termination of, the acceleration of the maturity of, or the
acceleration of the performance of any obligation of TNSY, or result in the
creation or imposition of any Lien upon any properties, assets or business of
TNSY under, any Material Contract or any order, judgment or decree to which TNSY
is a party or by which it or any of its assets or Properties is bound or
encumbered except, in the case of clauses (ii) or (iii), for such violations,
breaches, conflicts, defaults or other occurrences which, individually or in the
aggregate, would not have a Material Adverse Effect on its obligation to perform
its covenants under this Agreement.


Section 4.4 Required Filings and Consents.


The execution and delivery of this Agreement by TNSY do not, and the performance
of this Agreement by TNSY will not require any consent, approval, authorization
or permit of, or filing with or notification to, any Governmental Authority,
with respect to TNSY, except: (i) compliance with applicable requirements of the
Securities Act, the Exchange Act, and Blue Sky Laws; and (ii) where the failure
to obtain such consents, approvals, authorizations or permits, or to make such
filings or notifications would not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect on TNSY, or materially delay
consummation of the Exchange or otherwise prevent the parties hereto from
performing their obligations under this Agreement.
 
Section 4.5 Capitalization.


All TNSY Interests outstanding as of the date of this Agreement have been duly
authorized and validly issued, are fully paid and non-assessable, and are free
of pre-emptive rights.


Section 4.6 Financial Statements.


TNSY has previously furnished to RSD true and complete copies of its balance
sheets as of December 31, 2009 and December 31, 2008, and its related statements
of operations for the periods ended December 31, 2009, and December 31, 2008
(all of such financial statements of TNSY collectively, the “TNSY Financial
Statements"). The TNSY Financial Statements (including the notes thereto)
present fairly in all material respects the financial position and results of
operations and cash flows of TNSY at the date or for the period set forth
therein, in each case in accordance with GAAP applied on a consistent basis
throughout the periods involved (except as otherwise indicated therein). The
TNSY Financial Statements have been prepared from and in accordance with the
books and records of TNSY and its subsidiaries, as applicable.


 
6

--------------------------------------------------------------------------------

 
 
Section 4.7 No Undisclosed Liabilities.


Except as disclosed in the TNSY Financial Statements, TNSY has no material
liabilities, indebtedness or obligations, except those that have been incurred
in the ordinary course of business, whether absolute, accrued, contingent or
otherwise, and whether due or to become due, and to the Knowledge of TNSY, there
is no existing condition, situation or set of circumstances that could
reasonably be expected to result in such a liability, indebtedness or
obligation.


Section 4.8 Properties and Assets.


TNSY has good and marketable title to, valid leasehold interests in, or the
legal right to use, all of the assets, properties and leasehold interests
reflected in the most recent TNSY Financial Statements, except for those sold or
otherwise disposed of since the date of such TNSY Financial Statements in the
ordinary course of business consistent with past practice.


Section 4.9 Litigation.


There is no Action pending or threatened against TNSY that, individually or in
the aggregate, directly or indirectly, would be reasonably likely to have a
Material Adverse Effect, nor is there any outstanding judgment, decree or
injunction, in each case against TNSY, that, individually or in the aggregate,
has or would be reasonably likely to have a Material Adverse Effect.
 
Section 4.10 Taxes.


TNSY has timely filed (or has had timely filed on its behalf) with the
appropriate tax authorities all tax returns required to be filed by it or on
behalf of it, and each such tax return was complete and accurate in all material
respects, and TNSY has timely paid (or has had paid on its behalf) all material
Taxes due and owing by it, regardless of whether required to be shown or
reported on a tax return, including Taxes required to be withheld by it. No
deficiency for a material Tax has been asserted in writing or otherwise, to
TNSY’s Knowledge, against TNSY or with respect to any of its assets, except for
asserted deficiencies that either (i) have been resolved and paid in full or
(ii) are being contested in good faith. There are no material Liens for Taxes
upon TNSY’s assets.


Section 4.11 Compliance.


To TNSY’s Knowledge, TNSY is in compliance with all federal, state and local
laws and regulations of any Governmental Authority applicable to its operations
or with respect to which compliance is a condition of engaging in the business
thereof, except to the extent that failure to comply would not, individually or
in the aggregate, have a Material Adverse Effect. TNSY has not received any
notice asserting a failure, or possible failure, to comply with any such law or
regulation, the subject of which notice has not been resolved as required
thereby or otherwise to the satisfaction of the party sending the notice, except
for such failure as would not, individually or in the aggregate, have a Material
Adverse Effect. To TNSY’s Knowledge, TNSY holds all permits, licenses and
franchises from Governmental Authorities required to conduct its business as it
is now being conducted, except for such failures to have such permits, licenses
and franchises that would not, individually or in the aggregate, have a Material
Adverse Effect.


Section 4.12 Absence of Certain Changes.


Since the date of the most recent TNSY Financial Statements,
(a)            there has been no change or development in, or effect on, TNSY
that has or could reasonably be expected to have a Material Adverse Effect,
(b)           TNSY has not sold, transferred, disposed of, or agreed to sell,
transfer or dispose of, any material amount of its assets other than in the
ordinary course of business,
(c)           TNSY has not paid any dividends or distributed any of its assets
to any of its Owners,
(d)           TNSY has not acquired any material amount of assets except in the
ordinary course of business, nor acquired or merged with any other business,
(e)           TNSY has not waived or amended any of its respective material
contractual rights except in the ordinary course of business, and
(f)           TNSY has not entered into any agreement to take any action
described in clauses (a) through (e) above.


 
7

--------------------------------------------------------------------------------

 


Section 4.13 Principals of TNSY.


During the past five years, no officer or director of TNSY has been:


(a) the subject of any bankruptcy petition filed by or against any business of
which such person was a general partner or executive officer either at the time
of the bankruptcy or within two years prior to that time;


(b) the subject of any conviction in a criminal proceeding or being subject to a
pending criminal proceeding (excluding traffic violations and other minor
offences);


(c) the subject of any order, judgment, or decree, not subsequently reversed,
suspended or vacated, of any court of competent jurisdiction, or temporarily
enjoining, barring, suspending or otherwise limiting his involvement in any type
of business, securities or banking activities; or


(d) found by a court of competent jurisdiction (in a civil action) to have
violated a federal or state securities or commodities law, and the judgment has
not been reversed, suspended, or vacated.


ARTICLE V
 
REPRESENTATIONS AND WARRANTIES OF TNSY OWNERS


Each TNSY Owner, severally and not jointly, hereby make the following
representations and warranties to TNSY and RSD:


Section 5.1 Authority and Validity.


Each TNSY Owner has all requisite power to execute and deliver, to perform its
obligations under, and to consummate the transactions contemplated by, this
Agreement.
 
Section 5.2 Validity.


Upon the execution and delivery of each other document to which each TNSY Owner
is a party (assuming due execution and delivery by each other party thereto)
each such other document will be the legal, valid and binding obligations of
such TNSY Owner, enforceable against such TNSY Owner in accordance with their
respective terms except as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, and other laws of general application affecting
enforcement of creditors' rights generally.


 
Section 5.3 No Breach or Violation.


The execution, delivery and performance by each TNSY Owner of this Agreement and
each other document to which it is a party, and the consummation of the
transactions contemplated hereby and thereby in accordance with the terms and
conditions hereof and thereof, do not and will not conflict with (i) the
certificate of incorporation or bylaws of such TNSY Owner, if applicable, or
(ii) any agreement to which such TNSY Owner is a party, or by which such TNSY
Owner or such TNSY Owner's Assets are bound or affected.


Section 5.4 Consents and Approvals.


No consent, approval, authorization or order of, registration or filing with, or
notice to, any Government Authority or any other Person is necessary to be
obtained, made or given by each TNSY Owner in connection with the execution,
delivery and performance by such TNSY Owner of this Agreement or any other
document to which it is a party or for the consummation by such TNSY Owner of
the transactions contemplated hereby or thereby.
 
Section 5.5 Title.


TNSY Interests to be delivered by each TNSY Owner in connection with the
transactions contemplated herein are, and at the Closing will be owned, of
record and beneficially, solely by such TNSY Owner, free and clear of any Lien
and represent such TNSY Owner's entire ownership interest in TNSY


 
8

--------------------------------------------------------------------------------

 
 
Section 5.6 Investor Status.


No TNSY Owner is a U.S. Person and nor is acquiring the RSD Common Stock for the
account of any U.S. Person, (ii) if a corporation, it is not organized or
incorporated under the laws of the United States; (iii) if a corporation, no
director or executive officer is a national or citizen of the United States; and
(iv) it is not otherwise deemed to be a "U.S. Person" within the meaning of
Regulation S. If a resident of the United States, the TNSY Owner represents that
he or she is an “accredited investor” as defined in Rule 501 promulgated under
the Securities Act.  Each TNSY Owner represents and warrants that he or she has
such knowledge and experience in financial and business matters as to be capable
of evaluating the merits and risks of his or her investment in RSD.  Each TNSY
Owner has the financial ability to bear the economic risks of his or her entire
investment in RSD for an indefinite period, would be able to sustain a complete
loss of his or her investment, and has no need for liquidity with respect to his
or her investment in RSD.
 
Section 5.7 Investment Intent.


The shares of Common Stock are being acquired by each TNSY Owner for each TNSY
Owner's own account for investment purposes only, not as a nominee or agent and
not with a view to the resale or distribution of any part thereof, and each TNSY
Owner has no present intention of selling, granting any participation in or
otherwise distributing the same. Each TNSY Owner further represents that the
TNSY Owner does not have any contract, undertaking, agreement or arrangement
with any person to sell, transfer or grant participation to such person or third
person with respect to any of TNSY Interests.


 
Section 5.8 Restrictions on Transfer.


Each TNSY Owner understands that the shares of Common Stock have not been
registered under the Securities Act or registered or qualified under any foreign
or state securities law, and may not be, directly or indirectly, sold,
transferred, offered for sale, pledged, hypothecated or otherwise disposed of
without registration under the Securities Act and registration or qualification
under applicable state securities laws or the availability of an exemption
therefrom. In any case where such an exemption is relied upon by each TNSY Owner
from the registration requirements of the Securities Act and the registration or
qualification requirements of such state securities laws, each TNSY Owner shall
furnish RSD with an opinion of counsel stating that the proposed sale or other
disposition of such securities may be effected without registration under the
Securities Act and will not result in any violation of any applicable state
securities laws relating to the registration or qualification of securities for
sale, such counsel and opinion to be satisfactory to RSD. Each TNSY Owner
acknowledges that it is able to bear the economic risks of an investment in the
Common Stock for an indefinite period of time, and that its overall commitment
to investments that are not readily marketable is not disproportionate to its
net worth.


Section 5.9 Informed Investment.


Each TNSY Owner has made such investigations in connection herewith as it deemed
necessary or desirable so as to make an informed investment decision without
relying upon TNSY for legal or tax advice related to this investment. In making
its decision to acquire the Common Stock, each TNSY Owner has not relied upon
any information other than information contained in this Agreement and in the
other Offering Documents.
 
Section 5.10 Access to Information.


Each TNSY Owner acknowledges that it has had access to and has reviewed all
documents and records relating to RSD, including, but not limited to, the RSD
SEC Documents, that it has deemed necessary in order to make an informed
investment decision with respect to an investment in RSD; that it has had the
opportunity to ask representatives of RSD certain questions and request certain
additional information regarding the terms and conditions of such investment and
the finances, operations, business and prospects of RSD and has had any and all
such questions and requests answered to its satisfaction; and that based on the
foregoing it understands the risks and other considerations relating to an
investment in RSD.


 
9

--------------------------------------------------------------------------------

 
 
Section 5.11 Reliance on Representations.


Each TNSY Owner understands that the shares of Common Stock are being offered
and sold to it in reliance on specific exemptions from the registration and/or
public offering requirements of the U.S. federal and state securities laws and
that RSD and TNSY is relying in part upon the truth and accuracy of, and such
TNSY Owner's compliance with, the representations, warranties, agreements,
acknowledgments and understandings of such TNSY Owner set forth herein in order
to determine the availability of such exemptions and the eligibility of such
TNSY Owner to acquire the Common Stock. Each TNSY Owner represents and warrants
to RSD and TNSY that any information the TNSY Owner has heretofore furnished or
furnishes herewith to RSD and TNSY is complete and accurate, and further
represents and warrants that it will notify and supply corrective information to
RSD and TNSY immediately upon the occurrence of any change therein occurring
prior to TNSY’s issuance of the Common Stock. Within five (5) days after receipt
of a request from TNSY, each TNSY Owner will provide such information and such
documents as may reasonably be necessary to comply with any and all laws and
regulations to which TNSY is subject.


Section 5.12 No General Solicitation.


Each TNSY Owner is unaware of, and in deciding to participate in the
transactions contemplated hereby is in no way relying upon, and did not become
aware of the transactions contemplated hereby through or as a result of, any
form of general solicitation or general advertising including, without
limitation, any article, notice, advertisement or other communication published
in any newspaper, magazine or similar media, or broadcast over television or
radio or the internet, in connection with the transactions contemplated hereby.




Section 5.13 Representation by Counsel.


Each TNSY Owner represents that it is represented by their own counsel in this
transaction and that such counsel has carefully reviewed with it the terms and
legal consequences of the Exchange and, in particular, the Tax consequences of
the Exchange to such TNSY Owner. TNSY and each TNSY Owner acknowledges and
understands that Michael Paige PLLC, Counsel to Jackson & Campbell, P.C.,
Washington, D.C., acts as counsel to RSD. TNSY and each TNSY Owner also
acknowledges and understands that, in connection with the Exchange contemplated
by this Agreement and subsequent advice to and legal services performed for RSD,
Michael Paige PLLC and Jackson & Campbell, P.C. and will not be representing
TNSY or the TNSY Owners, but will be representing RSD.




ARTICLE VI
 
CERTAIN COVENANTS
Section 6.1 Conduct of Businesses by Parties.
 
RSD and TNSY agree that, between the date of this Agreement and the Closing
Date, except as contemplated by any other provision of this Agreement, or unless
the other party shall otherwise consent in writing:


(a)           the businesses of RSD and TNSY shall be conducted only in, and
such parties shall not take any action except in, the ordinary course of
business and in a manner consistent with past practice; and


(b)           RSD and TNSY shall use their reasonable best efforts to preserve
substantially intact their respective business organizations, to keep available
the services of their current officers, employees and consultants and to
preserve the current relationships of RSD and TNSY with customers, suppliers and
other persons with which RSD or TNSY, as the case may be, has significant
business relations.


Section 6.2 Access to Information.


At all times prior to the Closing or the earlier termination of this Agreement
in accordance with the provisions of Article IX, and in each case subject to
Section 6.3 below, each party hereto shall provide to the other party (and the
other party's authorized representatives) reasonable access during normal
business hours and upon reasonable prior notice to the premises, properties,
books, records, assets, liabilities, operations, contracts, personnel, financial
information and other data and information of or relating to such party
(including without limitation all written proprietary and trade secret
information and documents, and other written information and documents relating
to intellectual property rights and matters), and will cooperate with the other
party in conducting its due diligence investigation of such party, provided that
the party granted such access shall not interfere unreasonably with the
operation of the business conducted by the party granting access, and provided
that no such access need be granted to privileged information or any agreements
or documents subject to confidentiality agreements.
 
 
10

--------------------------------------------------------------------------------

 


Section 6.3 Confidentiality.


Each party shall hold, and shall cause its respective Affiliates and
representatives to hold, all Confidential Information made available to it in
connection with the Exchange in strict confidence, shall not use such
information except for the sole purpose of evaluating the Exchange and shall not
disseminate or disclose any of such information other than to its directors,
officers, managers, employees, shareholders, interest holders, Affiliates,
agents and representatives, as applicable, who need to know such information for
the sole purpose of evaluating the Exchange (each of whom shall be informed in
writing by the disclosing party of the confidential nature of such information
and directed by such party in writing to treat such information confidentially).
The above limitations on use, dissemination and disclosure shall not apply to
Confidential Information that (i) is learned by the disclosing party from a
third party entitled to disclose it; (ii) becomes known publicly other than
through the disclosing party or any third party who received the same from the
disclosing party, provided that the disclosing party had no Knowledge that the
disclosing party was subject to an obligation of confidentiality; (iii) is
required by law or court order to be disclosed by the parties; or (iv) is
disclosed with the express prior written consent thereto of the other party. The
parties shall undertake all necessary steps to ensure that the secrecy and
confidentiality of such information will be maintained. In the event a party is
required by court order or subpoena to disclose information which is otherwise
deemed to be confidential or subject to the confidentiality obligations
hereunder, prior to such disclosure, the disclosing party shall: (i) promptly
notify the non-disclosing party and, if having received a court order or
subpoena, deliver a copy of the same to the non-disclosing party; (ii) cooperate
with the non-disclosing party, at the expense of the non-disclosing party, in
obtaining a protective or similar order with respect to such information; and
(iii) provide only that amount of information as the disclosing party is advised
by its counsel is necessary to strictly comply with such court order or
subpoena.


Section 6.4 Further Assurances.


Each of the parties hereto agrees to use its best efforts before and after the
Closing Date to take or cause to be taken all action, to do or cause to be done,
and to assist and cooperate with the other party hereto in doing, all things
necessary, proper or advisable under applicable laws to consummate and make
effective, in the most expeditious manner practicable, the Exchange, including,
but not limited to: (i) satisfying the conditions precedent to the obligations
of any of the parties hereto; (ii) obtaining all waivers, consents and approvals
from other parties necessary for the consummation of the Exchange, (iii) making
all filings with, and obtain all consents, approvals and authorizations that are
required to be obtained from, Governmental Authorities, (iv) defending of any
lawsuits or other legal proceedings, whether judicial or administrative,
challenging this Agreement or the performance of the obligations hereunder; and
(v) executing and delivering such instruments, and taking such other actions, as
the other party hereto may reasonably require in order to carry out the intent
of this Agreement.
 


Section 6.5 Public Announcements.


RSD, the TNSY Owners and TNSY shall consult with each other before issuing any
press release or otherwise making any public statements with respect to the
Exchange or this Agreement, and shall not issue any other press release or make
any other public statement without prior consent of the other parties, except as
may be required by law or, with respect to RSD, by obligations pursuant to rule
or regulation of the Exchange Act, the Securities Act, any rule or regulation
promulgated thereunder or any rule or regulation of the National Association of
Securities Dealers.


Section 6.6 Notification of Certain Matters.


Each party hereto shall promptly notify the other party in writing of any
events, facts or occurrences that would result in any breach of any
representation or warranty or breach of any covenant by such party contained in
this Agreement.


 
11

--------------------------------------------------------------------------------

 
 
Section 6.7 Prohibition on Trading in RSD Securities.


All parties acknowledge that information concerning the matters that are the
subject matter of this Agreement may constitute material non-public information
under United States federal securities laws, and that United States federal
securities laws prohibit any person who has received material non-public
information relating to RSD from purchasing or selling securities of RSD, or
from communicating such information to any person under circumstances in which
it is reasonably foreseeable that such person is likely to purchase or sell
securities of RSD. Accordingly, until such time as any such non-public
information has been adequately disseminated to the public, the parties to this
Agreement shall not purchase or sell any securities of RSD.


Section 6.8 Capital for RSD.


Immediately following the Closing Date, in conjunction with the Exchange, the
TNSY Owners shall cause TNSY to contribute the sum of US$________________ to the
capital of RSD.


Section 6.9 TNSY Owners Right to Require “Spin-Off” by RSD of Formerly Owned
Companies.


Following the Closing, Azat Tavabilov (“Tavabilov”) shall have the right, on or
before the fifth anniversary of the Closing Date, to require RSD to take the
following actions: on thirty (30) days notice to the Board of Directors by
Tavabilov, RSD shall initiate the regulatory filing process for clearance by the
SEC of the spin-off ("Spin-Off") to its shareholders of the shares its TNSY
subsidiary as specified such former Owner, such distribution to be made being
pro-rata as a dividend to the shareholders of RSD.   Upon SEC clearance, RSD
shall proceed promptly with the Spin-Off, and from the date of the Spin-Off
distribution, the business of the subsidiary or subsidiaries so spun off shall
be operated as a separate reporting company under the Exchange Act by its
management.  The management and former owner of TNSY shall provide full
cooperation to RSD in the SEC clearance process.  All expenses of the Spin-Off
shall be borne equally by RSD and the subsidiary or subsidiaries to be spun off.




Section 6.10 KNHI Owner’s Right to Repurchase Ownership of Formerly Owned
Company.


Following the Closing Date, Tavabilov shall have the right to repurchase
ownership of TNSY as follows: the Interests of TNSY held by RSD may be
repurchased by Tavabilov at any time in the first year following the Closing
Date, at the option of Tavabilov and on ninety (90) days notice to RSD, by the
TNSY Owner paying to RSD the value of that subsidiary, as such value is
determined by the Board of Directors of RSD (RSD Common Stock may be
retransfered to RSD by Tavabilov as part of the consideration to repurchase
TNSY, and any shares of Common Stock so retransferred shall be valued at market
at the time of the repurchase).






ARTICLE VII
 
CONDITIONS TO CONSUMMATION OF THE EXCHANGE
 
Section 7.1 Conditions to Obligations of TNSY and TNSY Owners.


The obligations of TNSY and TNSY Owners to consummate the Exchange shall be
subject to the fulfillment, or written waiver by TNSY, at or prior to the
Closing, of each of the following conditions:


 (a) RSD shall have delivered to TNSY each of the documents required by Section
2.2(a) of this Agreement;


(b) The representations and warranties of RSD set out in this Agreement shall be
true and correct in all material respects at and as of the time of the Closing
as though such representations and warranties were made at and as of such time;


(c) RSD shall have performed and complied in all material respects with all
covenants, conditions, obligations and agreements required by this Agreement to
be performed or complied with by such parties on or prior to the Closing Date;


(d) All consents, approvals, permits, authorizations and orders required to be
obtained from, and all registrations, filings and notices required to be made
with or given to, any Governmental Authority or Person as provided herein shall
have been obtained;


 
12

--------------------------------------------------------------------------------

 
 
(e) TNSY shall have completed a due diligence review of the business,
operations, financial condition and prospects of RSD and shall have been
satisfied with the results of its due diligence review in its sole and absolute
discretion;


(f) There has been no Material Adverse Effect on the business, condition or
prospects of RSD until the Closing Date;


(g) RSD shall file if applicable with the SEC a Schedule 14(f)-l with respect to
any change of control transactions described in this Agreement, and shall have
caused the Schedule 14(f)01 to be mailed to each registered holder of its Common
Stock;


(h) Holders of all of the TNSY Interests shall have become party to the
Exchange; and


(i) The outstanding shares of Common Stock of RSD prior to the Closing shall not
exceed 93,638,511 shares.


Section 7.2 Conditions to Obligations of RSD.


The obligations of RSD to consummate the Exchange shall be subject to the
fulfillment, or written waiver by RSD, at or prior to the Closing of each of the
following conditions:


(a) TNSY shall have delivered to RSD each of the documents required by Section
2.2(b) of this Agreement;


(b) The TNSY Owners shall have delivered to RSD the documents required by
Section 2.2(c) of this Agreement;


(c) The representations and warranties of TNSY and the TNSY Owners set out in
this Agreement shall be true and correct in all material respects at and as of
the time of the Closing as though such representations and warranties were made
at and as of such time;


 
(d) TNSY shall have performed and complied in all material respects with all
covenants, conditions, obligations and agreements required by this Agreement to
be performed or complied with by TNSY on or prior to the Closing Date;
 
(e) All consents, approvals, permits, authorizations and orders required to be
obtained from, and all registrations, filings and notices required to be made
with or given to, any Governmental Authority or Person as provided herein shall
have been obtained;


(f) RSD shall have completed a due diligence review of the business, operations,
financial condition and prospects of TNSY and shall have been satisfied with the
results of its due diligence review in its sole and absolute discretion;


(g) There has been no Material Adverse Effect on the business, condition or
prospects of TNSY until the Closing Date;


(h) TNSY shall have paid all of the costs and expenses of TNSY associated with
the transactions contemplated herein;


(i) Holders of at least 100% of TNSY Interests shall have become party to the
Exchange; and


(j) RSD, at its option, shall have received such opinions from TNSY’s attorneys
and auditors as may be reasonably required by RSD and its counsel.


ARTICLE VIII
 
INDEMNIFICATION
Section 8.1 Indemnification by RSD.


(a) Notwithstanding any other indemnification provision hereunder, RSD (the
"Indemnifying Party") shall indemnify and hold harmless TNSY and its officers,
directors and employees and each of the TNSY Owners (each an "Indemnified
Party"), from and against any and all demands, claims, actions or causes of
action, judgments, assessments, losses, liabilities, damages or penalties and
reasonable attorneys' fees and related disbursements (collectively, "Claims")
suffered by such Indemnified Party resulting from or arising out of (i) any
inaccuracy in or breach of any of the representations or warranties made by the
Indemnifying Party at the time they were made, and, except for representations
and warranties that speak as of a specific date or time (which need only be true
and correct as of such date or time), on and as of the Closing Date, (ii) any
breach or nonfulfillment of any covenants or agreements made by the Indemnifying
Party, (iii) any misrepresentation made by the Indemnifying Party, in each case
as made herein or in the Schedules or Exhibits annexed hereto or in any closing
certificate, schedule or any ancillary certificates or other documents or
instruments furnished by the Indemnifying Party pursuant hereto or in connection
with the Exchange, and (v) the operations and liabilities of RSD and/or any of
its subsidiaries, whether known or unknown, arising out of any action, omission
and/or period of time preceding the Closing Date, including but not limited to
any taxes levied with respect to same.


 
13

--------------------------------------------------------------------------------

 
 
Section 8.2 Indemnification by TNSY.


 
(a) Notwithstanding any other indemnification provision hereunder, TNSY  and the
TNSY  Owners (each, the "Indemnifying Party") shall, severally and jointly,
indemnify and hold harmless RSD, its officers, directors, attorneys, accountants
and employees (each an "Indemnified Party"), from and against any and all
demands, claims, actions or causes of action, judgments, assessments, losses,
liabilities, damages or penalties and reasonable attorneys' fees and related
disbursements (collectively, "Claims") suffered by such Indemnified Party
resulting from or arising out of (i) any inaccuracy in or breach of any of the
representations or warranties made by the Indemnifying Party at the time they
were made, and, except for representations and warranties that speak as of a
specific date or time (which need only be true and correct as of such date or
time), on and as of the Closing Date, (ii) any breach or nonfulfillment of any
covenants or agreements made by the Indemnifying Party, or (iii) any
misrepresentation made by the Indemnifying Party, in each case as made herein or
in the Schedules or Exhibits annexed hereto or in any closing certificate,
schedule or any ancillary certificates or other documents or instruments
furnished by the Indemnifying Party pursuant hereto or in connection with the
Exchange.


Section 8.3 Indemnification Procedures.


(a) Upon obtaining knowledge of any Claim by a third party which has given rise
to, or is expected to give rise to, a claim for indemnification hereunder, the
Indemnified Party shall give written notice ("Notice of Claim") of such claim or
demand to the Indemnifying Party, specifying in reasonable detail such
information as the Indemnified Party may have with respect to such
indemnification claim (including copies of any summons, complaint or other
pleading which may have been served on it and any written claim, demand,
invoice, billing or other document evidencing or asserting the same). No failure
or delay by the Indemnified Party in the performance of the foregoing shall
reduce or otherwise affect the obligation of the Indemnifying Party to indemnify
and hold the Indemnified Party harmless, except to the extent that such failure
or delay shall have actually adversely affected the Indemnifying Party's ability
to defend against, settle or satisfy any Claims for which the Indemnified Party
entitled to indemnification hereunder.


(b) If the claim or demand set forth in the Notice of Claim given by an
Indemnified Party pursuant to Section 8.1 hereof is a claim or demand asserted
by a third party, the Indemnifying Party shall have fifteen (15) days after the
date on which Notice of Claim is given to notify Indemnified Party in writing of
their election to defend such third party claim or demand on behalf of the
Indemnified Party. If the Indemnifying Party elects to defend such third party
claim or demand, Indemnified Party shall make available to the Indemnifying
Party and its agents and representatives all records and other materials that
are reasonably required in the defense of such third party claim or demand and
shall otherwise cooperate with, and assist the Indemnifying Party in the defense
of, such third party claim or demand. So long as the Indemnifying Party is
defending such third party claim in good faith, the Indemnified Party shall not
pay, settle or compromise such third party claim or demand. If the Indemnifying
Party elects to defend such third party claim or demand, the Indemnified Party
shall have the right to participate in the defense of such third party claim or
demand, at such Indemnified Party's own expense. In the event, however, that
such Indemnified Party reasonably determines that representation by counsel to
the Indemnifying Party of both the Indemnifying Party and such Indemnified Party
could reasonably be expected to present counsel with a conflict of interest,
then the Indemnified Party may employ separate counsel to represent or defend it
in any such action or proceeding and the Indemnifying Party will pay the fees
and expenses of such counsel. If the Indemnifying Party does not elect to defend
such third party claim or demand or does not defend such third party claim or
demand in good faith, the Indemnified Party shall have the right, in addition to
any other right or remedy it may have hereunder, at the Indemnifying Party's
expense, to defend such third party claim or demand; provided, however, that (i)
such Indemnified Party shall not have any obligation to participate in the
defense of, or defend, any such third party claim or demand; (ii) such
Indemnified Party's defense of or its participation in the defense of any such
third party claim or demand shall not in any way diminish or lessen the
obligations of the Indemnifying Party under the agreements of indemnification
set forth in this Article VIII; and (iii) such Indemnified Party may not settle
any claim without the consent of the Indemnifying Party, which consent shall not
be unreasonably withheld or delayed.


 
14

--------------------------------------------------------------------------------

 
 
(c) The Indemnifying Party and the other Indemnified Parties, if any, shall
cooperate fully in all aspects of any investigation, defense, pre-trial in
respect of which indemnity is sought pursuant to this Article VIII, including,
but not limited to, by providing the other party with reasonable access to
employees and officers (including as witnesses) and other information.


(d) Except for third party claims being defended in good faith, the Indemnifying
Party shall satisfy its obligations under this Article VIII in respect of a
valid claim for indemnification hereunder that is not contested by TNSY in good
faith in cash within thirty (30) days after the date on which Notice of Claim is
given.




Section 8.4 Indemnification Procedures for Non-Third Party Claims.


In the event any Indemnified Party should have an indemnification claim against
the Indemnifying Party under this Agreement that does not involve a claim by a
third party, the Indemnified Party shall promptly deliver notice of such claim
to the Indemnifying Party in writing and in reasonable detail. The failure by
any Indemnified Party to so notify the Indemnifying Party shall not relieve the
Indemnifying Party from any liability that it may have to such Indemnified
Party, except to the extent that the Indemnifying Party has been actually
prejudiced by such failure. If the Indemnifying Party does not notify the
Indemnified Party within fifteen (15) Business Days following its receipt of
such notice that the Indemnifying Party disputes such claim, such claim
specified by the Indemnifying Party in such notice shall be conclusively deemed
a liability of the Indemnifying Party under this Article VIII and the
Indemnifying Party shall pay the amount of such liability to the Indemnified
Party on demand, or in the case of any notice in which the amount of the claim
is estimated, on such later date when the amount of such claim is finally
determined. If the Indemnifying Party disputes its liability with respect to
such claim in a timely manner, TNSY and the Indemnified Party shall proceed in
good faith to negotiate a resolution of such dispute and, if not resolved
through negotiations, such dispute shall be resolved pursuant to Section 10.11.




Section 8.5 Limitations on Indemnification.


No claim for indemnification under this Article VIII shall be asserted by, and
no liability for such indemnify shall be enforced against, the Indemnifying
Party to the extent the Indemnified Party has theretofore received
indemnification or otherwise been compensated for such Claim. In the event that
an Indemnified Party shall later collect any such amounts recovered under
insurance policies with respect to any Claim for which it has previously
received payments under this Article VIII from the Indemnifying Party, such
Indemnified Party shall promptly repay to the Indemnifying Party such amount
recovered.




ARTICLE IX
 
TERMINATION
Section 9.1 Termination.


This Agreement may be terminated at any time prior to the Closing:


(a) by mutual consent of RSD and TNSY;


(b) by TNSY, if the Closing shall not have occurred on or before July 1, 2011,
or if any of the conditions to the Closing set forth in Section 10.1 shall have
become incapable of fulfillment by July 1, 2011 and shall not have been waived
in writing by TNSY; provided, however, that the right to terminate this
Agreement under this Section 9.1(b) shall not be available to TNSY  if its
action or failure to act has been a principal cause of or resulted in the
failure of the Exchange to occur on or before such date and such action or
failure to act constitutes a breach of this Agreement;


 
15

--------------------------------------------------------------------------------

 
 
(c) by RSD, if the Closing shall not have occurred on or before July 1, 2011 or
if any of the conditions to the Closing set forth in Section 7.2 shall have
become incapable of fulfillment by July 1, 2011 and shall not have been waived
in writing by RSD; provided, however, that the right to terminate this Agreement
under this Section 9.1(c) shall not be available to RSD if its action or failure
to act has been a principal cause of or resulted in the failure of the Exchange
to occur on or before such date and such action or failure to act constitutes a
breach of this Agreement;


(d) by RSD or TNSY  if any Governmental or judicial Authority shall have issued
an injunction, order, decree or ruling or taken any other action restraining,
enjoining or otherwise prohibiting any material portion of the Exchange and such
injunction, order, decree, ruling or other action shall have become final and
nonappealable;






Section 9.2 Procedure and Effect of Termination.


In the event of termination of this Agreement pursuant to Section 9.1 hereof,
written notice thereof shall forthwith be given by the terminating party to the
other party, and, except as set forth below, this Agreement shall terminate and
be void and have no effect and the Exchange shall be abandoned without any
further action by the parties hereto; provided that, if such termination shall
result from the failure of or agreement in this of any representation a party to
perform a covenant, obligation Agreement or from the breach by RSD, or TNSY  or
warranty contained herein, such party shall be fully liable for any and all
damages incurred or suffered by the other party as a result of such failure or
breach. The provisions of Section 9.3, Section 9.5, Section 9.2, and Article 8
hereof and Article X shall survive the termination of this Agreement for any
reason whatsoever.
 


ARTICLE X
 
MISCELLANEOUS
 
Section 10.1 Entire Agreement.


This Agreement and the Schedules and Exhibits hereto contain the entire
agreement between the parties and supersedes all prior agreements and
understandings, both written and oral, between the parties with respect to the
subject matter hereof.


Section 10.2 Amendment and Modifications.


This Agreement may not be amended, modified or supplemented except by an
instrument or instruments in writing signed by the party against whom
enforcement of any such amendment, modification or supplement is sought.


Section 10.3 Extensions and Waivers.


At any time prior to the Closing, the parties hereto entitled to the benefits of
a term or provision may (a) extend the time for the performance of any of the
obligations or other acts of the parties hereto, (b) waive any inaccuracies in
the representations and warranties contained herein or in any document,
certificate or writing delivered pursuant hereto, or (c) waive compliance with
any obligation, covenant, agreement or condition contained herein. Any agreement
on the part of a party to any such extension or waiver shall be valid only if
set forth in an instrument or instruments in writing signed by the party against
whom enforcement of any such extension or waiver is sought. No failure or delay
on the part of any party hereto in the exercise of any right hereunder shall
impair such right or be construed to be a waiver of, or acquiescence in, any
breach of any representation, warranty, covenant or agreement.


Section 10.4 Successors and Assigns.


This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns, provided, however, that no
party hereto may assign its rights or delegate its obligations under this
Agreement without the express prior written consent of the other party hereto.
Except as provided in Article VIII, nothing in this Agreement is intended to
confer upon any person not a party hereto (and their successors and assigns) any
rights, remedies, obligations or liabilities under or by reason of this
Agreement.


 
16

--------------------------------------------------------------------------------

 
 
Section 10.5 Survival of Representations, Warranties and Covenants.
 
The representations and warranties contained herein shall survive the Closing
and shall thereupon terminate June 30, 2011. All covenants and agreements
contained herein which by their terms contemplate actions following the Closing
shall survive the Closing and remain in full force and effect in accordance with
their terms.


Section 10.6 Headings; Definitions.


The Section and Article headings contained in this Agreement are inserted for
convenience of reference only and will not affect the meaning or interpretation
of this Agreement. All references to Sections or Articles contained herein mean
Sections or Articles of this Agreement unless otherwise stated. All capitalized
terms defined herein are equally applicable to both the singular and plural
forms of such terms.


Section 10.7 Severability.


If any provision of this Agreement or the application thereof to any Person or
circumstance is held to be invalid or unenforceable to any extent, the remainder
of this Agreement shall remain in full force and effect and shall be reformed to
render the Agreement valid and enforceable while reflecting to the greatest
extent permissible the intent of the parties.




Section 10.8 Specific Performance.


The parties hereto agree that in the event that any party fails to consummate
the Exchange in accordance with the terms of this Agreement, irreparable damage
would occur, no adequate remedy at law would exist and damages would be
difficult to determine. It is accordingly agreed that the parties shall be
entitled to specific performance in such event, without the necessity of proving
the inadequacy of money damages as a remedy, in addition to any other remedy at
law or in equity.
 
Section 10.9 Notices.


All notices hereunder shall be sufficiently given for all purposes hereunder if
in writing and delivered personally, sent by documented overnight delivery
service or, to the extent receipt is confirmed, telecopy, telefax, email or
other electronic transmission service to the appropriate address or number as
set forth below (or any other address duly notified by a party hereto pursuant
to the provisions of this Section 10.9).


If to RSD:
Royal Style Design, Inc.
800 N. Magnolia Ave, Suite 105
Orlando, FL 32803
Attn: Chief Executive Officer
Facsimile: 407-843-2344
Phone: 407-843-3344




If to TNSY:
TECHNOSTROY Ltd.
36 PETERBURGSKAYA STREET
Tatarstan, KAZAN, Russia, 420107
011 7 927 29 42 25
(843)-78-02-69
+79872968783
Attn: Chief Executive Officer
Email: azat.78@gmail.com
INN (Individual taxpayer number): 1655135346
KPP (Tax Code / Revenue Code): 165501001
OGRN (Primary state registration number): 1071690023734
OKPO (All-Russian Classifier of Enterprises and Organizations): 81046277
 A/C (routing account): 40702810362190002792
in Soviet branch  No.6669 of  Savings Bank "BANK TATARSTAN" No.8610 Kazan
BIC ( Bank Identification Code): 049205603,
C/A (correspondent account): 30101810600000000603


 
17

--------------------------------------------------------------------------------

 


Section 10.10 Governing Law.


This Agreement shall be governed by and construed in accordance with the laws of
the State of Florida, without regard to the conflicts of laws principles.


Section 10.11 Consent to Jurisdiction.


The parties shall in good faith attempt to resolve all disputes arising under
this Agreement or by reason of the Exchange by discussion or mediation resulting
in mutual agreement as to the manner of resolution of the particular dispute.
Failing such resolution, the Federal courts of competent jurisdiction in the
State of Florida shall have sole jurisdiction to resolve any disputes arising
under this Agreement or by reason of the Exchange.  Any action, suit or other
legal proceeding which is commenced to resolve any matter arising under or
relating to any provision of this Agreement shall be commenced only in a federal
court of competent jurisdiction the State of Florida and the parties hereto each
consents to the jurisdiction of such a court.


Section 10.12 Counterparts.


This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original, but all of which together shall constitute one and
the same agreement.


Section 10.13 Certain Definitions. As used herein:
 
(a) "Affiliate" shall have the meanings ascribed to such term in Rule 12b-2 of
the Exchange Act;


(b) "Business Day" shall mean any day other than a Saturday, Sunday or a day on
which federally chartered financial institutions are not open for business.


(c) "Confidential Information" shall mean the existence and contents of this
Agreement and the Schedules and Exhibits hereto, and all proprietary technical,
economic, environmental, operational, financial and/or business information or
material of one party which, prior to or following the Closing Date, has been
disclosed by TNSY, on the one hand, or RSD, on the other hand, in written, oral
(including by recording), electronic, or visual form to, or otherwise has come
into the possession of, the other;


(d) "Contract" shall mean any oral, written or implied contracts, agreements,
licenses, instruments, indentures leases, powers of attorney, guaranties, surety
arrangements or other commitments of any kind;


(e) "Exchange Act" shall mean the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder;


(f) "GAAP" shall mean generally accepted accounting principles in the United
States as in effect on the date or for the period with respect to which such
principles are applied;


(g) "Governmental Authority" shall mean any nation or government, any state,
municipality or other political subdivision thereof and any entity, body,
agency, commission or court, whether domestic, foreign or multinational,
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government and any executive official thereof;


(h) "Knowledge" shall mean (i) with respect to an individual, knowledge of a
particular fact or other matter, if such individual is aware of such fact
or other matter, and (ii) with respect to a Person that is not an individual,
knowledge of a particular fact or other matter if any individual who is serving,
or who has at any time served, as a director, officer, partner, executor, or
trustee of such Person (or in any similar capacity) has, or at any time had,
knowledge of such fact or other matter;


(i) "Lien" shall mean any security or other property interest or right, claim,
lien, pledge, option, charge, security interest, contingent or conditional sale,
or proxy, pre-emptive rights, first refusal rights, participation rights, or
other title claim or retention agreement, interest or other right or claim of
third parties, whether perfected or not perfected, voluntarily incurred or
arising by operation of law, and including any agreement (other than this
Agreement) to grant or submit to any of the foregoing in the future;


 
18

--------------------------------------------------------------------------------

 
 
(j) "Material Adverse Effect" shall mean any adverse effect on the business,
condition (financial or otherwise) or results of operation of the applicable
entity;


(k) "Material Contract" shall mean any Contract, other than automotive loans and
equipment and furniture leases entered into in the ordinary course of business,
the liabilities or commitments associated therewith exceed, in the case of TNSY,
$50,000 individually or $100,000 in the aggregate;


(1) "Person" shall mean any individual, corporation, partnership, association,
trust or other entity or organization, including a governmental or political
subdivision or any agency or institution thereof;


(m) “RSD SEC Documents” shall mean all reports filed by RSD with the SEC under
the Exchange Act.


(n) "SEC" shall mean the Securities and Exchange Commission;


(o) "Securities Act" shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder; and


(p) “TNSY Acquisition Subsidiary” shall mean a 100% owned subsidiary corporation
of RSD formed for the purpose of holding the TNSY Interests.


(q) "Taxes" shall mean all taxes (whether U.S. federal, state, local or other
non-U.S.) based upon or measured by income or gains from the sale of  property
and any other tax whatsoever, including, without limitation, gross receipts,
profits, sales, levies, imposts, deductions, charges, rates, duties, use,
occupation, value added, ad valorem, transfer, franchise, withholding, payroll
and social security, employment, excise, stamp duty or property taxes, together
with any interest, penalties, charges or fees imposed with respect thereto.


(BALANCE OF PAGE LEFT INTENTIONALLY BLANK]
 
 
 
 
 
 
 
19

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the parties have caused this Agreement to be signed
by their respective officers hereunto duly authorized, all as of the date first
written above.


ROYAL STYLE DESIGN, INC.


By:/s/ Richard Lloyd
   
 
Name: Richard Lloyd
   
 
Title:CEO
   

 
 




TECHNOSTROY, LTD.


By:/s/ Azat Tavabilov
   
 
Name: Azat Tavabilov
   
 
Title:
   







TNSY OWNERS' COUNTERPART SIGNATURE PAGE [Signature page must be executed by each
TNSY OWNER]


/s/ Azat Tavabilov
_____________________
Azat Tavabilov




_____________________






SCHEDULE I
                                                                                                               

Name of Owner  
No. of Interests of TNSY
to be Exchanged  
No. of  Shares of RSD
to be Received in Exchange
         
Azat Tavabilov
100%
 
344,944
                                                   



 
SCHEDULE II
TNSY Management Changes
                                                                   

Name    Title     Action         NA     NA   NA                                 
               

 


SCHEDULE III


(Description of Property)


NA
 
 
 
 20

--------------------------------------------------------------------------------